






US_ACTIVE-107012703.5
-15-
US_ACTIVE-107012703.5


US_ACTIVE-107012703.5
US SEISMIC SYSTEMS, INC.
2012 STOCK PLAN
1.    Purposes of the Plan. The purposes of this 2012 Stock Plan are to attract
and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Service Providers and to
promote the success of the business of US Seismic Systems, Inc. which will do
business in California as USSI, a Delaware corporation (the “Company”). Options
granted under the Plan may be Incentive Stock Options or Nonstatutory Stock
Options, as determined by the Administrator at the time of grant of an option
and subject to the applicable provisions of Section 422 of the Code and the
regulations and interpretations promulgated thereunder.
2.    Definitions. As used herein, the following definitions shall apply:
(a)    “Administrator” means the Board or its Committee appointed pursuant to
Section 4 of the Plan.
(b)    “Affiliate” means an entity other than a Subsidiary (as defined below)
which, together with the Company, is under common control of a third person or
entity.
(c)    “Applicable Laws” means the legal requirements relating to the
administration of stock option plans, including under applicable U.S. state
corporate laws, U.S. federal and applicable state securities laws, other U.S.
federal and state laws, the Code, any Stock Exchange rules or regulations and
the applicable laws, rules and regulations of any other country or jurisdiction
where Options are granted under the Plan, as such laws, rules, regulations and
requirements shall be in place from time to time.
(d)    “Board” means the Board of Directors of the Company.
(e)    “Cause” shall mean the Optionee's (A) commission of any act or omission
that involves fraud, embezzlement or a felony; (B) commission of any act or
omission that constitutes financial dishonesty against the Company; (C) breach
of the duty of loyalty to the Company; (D) repeated dereliction of duty to the
Company; (E) commission of any act involving moral turpitude or violation of law
that (1) could bring the Company into public disrepute or disgrace, or (2) could
cause material injury to the customer relations, operations or business
prospects of the Company; (F) refusal or failure to follow the lawful directives
of the Company; (G) violation of the policies of the Company prohibiting
harassment, discrimination and/or retaliation and such other policies as may be
lawfully adopted from time to time by the Company; (H) breach of a material term
of an employment or consulting agreement between such Optionee and the Company
(if any) if not cured, if applicable, in accordance with the terms thereof; (I)
breach of any confidentiality or proprietary information agreement between such
Optionee and the Company, including without limitation the Company's At-Will
Employment, Confidential Information, Non-Solicitation And Invention Assignment
Agreement; and/or (J) termination for “cause” as such term may be defined in any
agreement now or hereafter existing between such Optionee and the Company. The
Board shall have the right to determine whether the Optionee has been discharged
for Cause as herein




--------------------------------------------------------------------------------




defined and the date of such discharge, such determination of the Board to be
final and conclusive.
(f)    “Change of Control” means (1) a sale of all or substantially all of the
Company's assets (other than sales of assets in the ordinary course of the
Company's business), or (2) any merger, consolidation or other business
combination transaction of the Company with or into another corporation, entity
or person, other than a transaction in which the holders of at least a majority
of the shares of voting capital stock of the Company outstanding immediately
prior to such transaction continue to hold (either by such shares remaining
outstanding or by their being converted into shares of voting capital stock of
the surviving entity), directly or indirectly through one or more intermediary
holding corporations, a majority of the total voting power represented by the
shares of voting capital stock of the Company (or the surviving entity)
outstanding immediately after such transaction, or (3) the direct or indirect
acquisition (including by way of a tender or exchange offer) by any person, or
persons acting as a group, of beneficial ownership of shares representing at
least a majority of the voting power of the then outstanding shares of capital
stock of the Company. Notwithstanding the foregoing, only a Change in Control
event that also qualifies as a "change in the ownership" or a "change in the
effective control" of the Company or a "change in the ownership of a substantial
portion" of the assets of the Company within the meaning of Treasury Regulation
Section 1.409A-3(i)(5) shall be recognized as a Change of Control for purposes
of triggering exercise, distribution or settlement rights under any Option
granted under this Plan that is subject to Code Section 409A.
(g)    “Code” means the Internal Revenue Code of 1986, as amended.
(h)    “Committee” means one or more committees or subcommittees of the Board
appointed by the Board to administer the Plan in accordance with Section 4
below.
(i)    “Common Stock” means the Common Stock of the Company.
(j)    “Company” means US Seismic Systems, Inc. which will do business in
California as USSI, a Delaware corporation.
(k)    “Consultant” means any person, including an advisor, who is engaged by
the Company or any Parent, Subsidiary or Affiliate to render services and is
compensated for such services.
(l)    “Continuous Service Status” means the absence of any interruption or
termination of service as a Service Provider. Continuous Service Status as a
Service Provider shall not be considered interrupted in the case of: (i) sick
leave; (ii) military leave; (iii) any other leave of absence approved by the
Administrator, provided that such leave is for a period of not more than ninety
(90) days, unless reemployment upon the expiration of such leave is guaranteed
by contract or statute, or unless provided otherwise pursuant to Company policy
adopted from time to time; or (iv) in the case of transfers between locations of
the Company or between the Company, its Parents, Subsidiaries, Affiliates or
their respective successors.
(m)    “Corporate Transaction” means a sale of all or substantially all of the
Company's assets, or a merger, consolidation or other capital reorganization or
business combination transaction of the Company with or into another
corporation, entity or person, or the direct or indirect acquisition (including
by way of a tender or exchange offer) by any person, or persons acting as a
group, of beneficial ownership or a right to acquire beneficial ownership of
shares representing a majority of the voting power of the then outstanding
shares of capital stock of the Company .
(n)    “Disability” means total and permanent disability as defined in Section
22(e)(3) of




--------------------------------------------------------------------------------




the Code; provided, however, that for purposes of exercising any Option which is
subject to Section 409A of the Code, "Disability" means that the subject
individual is considered "disabled" within the meaning of Treasury Regulation
Sections 1.409A-3(a)(2) and (i)(4), as determined by the Administrator in its
sole discretion.
(o)    “Director” means a member of the Board.
(p)    “Employee” means any person employed by the Company or any Parent,
Subsidiary or Affiliate, with the status of employment determined based upon
such factors as are deemed appropriate by the Administrator in its discretion,
subject to any requirements of the Code or the Applicable Laws. The payment by
the Company of a director's fee to a Director shall not be sufficient to
constitute “employment” of such Director by the Company.
(q)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(r)    “Fair Market Value” means, as of any date, the fair market value of the
Common Stock, as determined by the Administrator in good faith on such basis as
it deems appropriate and applied consistently with respect to Participants by
the reasonable application of a reasonable valuation method in accordance with
Treasury Regulation Section 1.409A-1(b)(5)(iv)(B). Whenever possible, the
determination of Fair Market Value shall be based upon the closing price for the
Shares as reported in The Wall Street Journal for the applicable date and
otherwise made in accordance with such other method for determining Fair Market
Value for publicly traded stock as is appropriate and permitted under Code
Section 409A, in the discretion of the Administrator.
(s)    “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code, as
designated in the applicable Option Agreement.
(t)     “Listed Security” means any security of the Company that is listed or
approved for listing on a national securities exchange or designated or approved
for designation as a national market system security on an interdealer quotation
system by the National Association of Securities Dealers, Inc.
(u)    “Named Executive” means any individual who, on the last day of the
Company's fiscal year, is the chief executive officer of the Company (or is
acting in such capacity) or among the four most highly compensated officers of
the Company (other than the chief executive officer). Such officer status shall
be determined pursuant to the executive compensation disclosure rules under the
Exchange Act.
(v)    “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option, as designated in the applicable Option Agreement.
(w)    “Option” means a stock option granted pursuant to the Plan.
(x)    “Option Agreement” means a written document, the form(s) of which shall
be approved from time to time by the Administrator, reflecting the terms of an
Option granted under the Plan and includes any documents attached to or
incorporated into such Option Agreement, including, but not limited to, a notice
of stock option grant and a form of exercise notice.
(y)    “Option Exchange Program” means a program approved by the Administrator
whereby outstanding Options are exchanged for Options with a lower exercise
price or are amended to decrease the exercise price as a result of a decline in
the Fair Market Value of the Common Stock.




--------------------------------------------------------------------------------




(z)    “Optioned Stock” means the Common Stock subject to an Option.
(aa)    “Optionee” means a Service Provider who receives an Option.
(bb)    “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code, or any successor provision.
(cc)    “Participant” means any holder of one or more Options or the Shares
issuable or issued upon exercise of such Options, under the Plan.
(dd)    “Plan” means this 2012 Stock Plan.
(ee)    “Reporting Person” means an officer, Director, or greater than ten
percent stockholder of the Company within the meaning of Rule 16a-2 under the
Exchange Act, who is required to file reports pursuant to Rule 16a-3 under the
Exchange Act.
(ff)    “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as
amended from time to time, or any successor provision.
(gg)    “Service Provider” means an Employee, Consultant or Director.
(hh)      “Share” means a share of the Common Stock, as adjusted in accordance
with Section 12 of the Plan.
(ii)    “Stock Exchange” means any stock exchange or consolidated stock price
reporting system on which prices for the Common Stock are quoted at any given
time.
(jj)    “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code, or any successor provision.
(kk)    “Ten Percent Holder” means a person who owns stock representing more
than ten percent (10%) of the voting power of all classes of stock of the
Company or any Parent or Subsidiary.
3.    Stock Subject to the Plan. Subject to the adjustments pursuant to and
provisions of Section 12 of the Plan, (a) the maximum aggregate number of Shares
that may be sold under the Plan is One Million One Hundred Eighty Thousand
(1,180,000) shares of the Common Stock of the Company and (b) the maximum number
of Shares that may be granted under an award to any Employee during any six (6)
month the period shall not exceed Three Hundred Thousand (300,000) shares of the
Common Stock of the Company. The Shares may be authorized, but unissued, or
reacquired Common Stock. If an Option should expire or become unexercisable for
any reason without having been exercised in full, or is surrendered pursuant to
an Option Exchange Program, the unpurchased Shares that were subject thereto
shall, unless the Plan shall have been terminated, become available for future
grant under the Plan. In addition, any Shares which are retained by the Company
upon exercise of an Option in order to satisfy the exercise price under such
Option or any withholding taxes due with respect to such exercise shall be
treated as not issued and shall continue to be available under the Plan. Shares
issued under the Plan and later repurchased by the Company pursuant to any
repurchase right which the Company may have shall be available for future grant
under the Plan.
4.    Administration of the Plan.
(a)    General. The Plan shall be administered by the Board or a Committee, or a




--------------------------------------------------------------------------------




combination thereof, as determined by the Board. The Plan may be administered by
different administrative bodies with respect to different classes of
Participants and, if permitted by the Applicable Laws, the Board may authorize
one or more officers to make awards under the Plan.
(b)    Committee Composition. If a Committee has been appointed pursuant to this
Section 4, such Committee shall continue to serve in its designated capacity
until otherwise directed by the Board. From time to time the Board may increase
the size of any Committee and appoint additional members thereof, remove members
(with or without cause) and appoint new members in substitution therefor, fill
vacancies (however caused) and remove all members of a Committee and thereafter
directly administer the Plan, all to the extent permitted by the Applicable Laws
and, in the case of a Committee administering the Plan in accordance with the
requirements of Rule 16b-3 or Section 162(m) of the Code, to the extent
permitted or required by such provisions. The Committee shall in all events
conform to any requirements of the Applicable Laws.
(c)    Powers of the Administrator. Subject to the provisions of the Plan and,
in the case of a Committee, to the specific duties delegated by the Board to
such Committee, the Administrator shall have the authority, in its discretion,
to:
(i)    determine the Fair Market Value of the Common Stock, in accordance with
Section 2(q) of the Plan, provided that such determination shall be applied
consistently with respect to Participants under the Plan;
(ii)    select the Service Providers to whom Options may from time to time be
granted;
(iii)    determine whether and to what extent Options are granted;
(iv)    determine the number of Shares to be covered by each Option granted;
(v)    approve the form(s) of agreement(s) used under the Plan;
(vi)     determine the terms and conditions, not inconsistent with the terms of
the Plan, of any award granted hereunder, which terms and conditions include but
are not limited to the exercise, the time or times when Options may be exercised
(which may be based on performance criteria), any vesting acceleration or waiver
of forfeiture restrictions, any pro rata adjustment to vesting as a result of a
Participant's transitioning from full- to part-time service (or vice versa), and
any restriction or limitation regarding any Option or Optioned Stock, based in
each case on such factors as the Administrator, in its sole discretion, shall
determine, it being understood that awards may be non-uniform among Service
Providers provided that the awards are otherwise consistent with the terms of
the Plan;
(vii)    determine whether and under what circumstances an Option may be settled
in cash under Section 9(c) instead of Common Stock;
(viii)    implement an Option Exchange Program on such terms and conditions as
the Administrator in its discretion deems appropriate, provided that no
amendment or adjustment to an Option that would materially and adversely affect
the rights of any Optionee shall be made without the prior written consent of
the Optionee;
(ix)    adjust the vesting of an Option held by a Service Provider as a result
of a change in the terms or conditions under which such person is providing
services to the Company;




--------------------------------------------------------------------------------




(x)    construe and interpret the terms of the Plan and awards granted under the
Plan, which constructions, interpretations and decisions shall be final and
binding on all Participants; and
(xi)    in order to fulfill the purposes of the Plan and without amending the
Plan, modify grants of Options to Participants who are foreign nationals or
employed outside of the United States in order to recognize differences in local
law, tax policies or customs.
5.    Eligibility.
(a)    Recipients of Grants. Nonstatutory Stock Options may be granted to
Service Providers. Incentive Stock Options may be granted only to Employees,
provided that Employees of Affiliates shall not be eligible to receive Incentive
Stock Options.
(b)    Type of Option. Each Option shall be designated in the Option Agreement
as either an Incentive Stock Option or a Nonstatutory Stock Option.
(c)    ISO $100,000 Limitation. Notwithstanding any designation under Section
5(b) above, to the extent that the aggregate Fair Market Value of Shares with
respect to which Options designated as Incentive Stock Options are exercisable
for the first time by any Optionee during any calendar year (under all plans of
the Company or any Parent or Subsidiary) exceeds $100,000, such excess Options
shall be treated as Nonstatutory Stock Options. For purposes of this
Section 5(c), Incentive Stock Options shall be taken into account in the order
in which they were granted, and the Fair Market Value of the Shares subject to
an Incentive Stock Option shall be determined as of the date of the grant of
such Option.
(d)    No Employment Rights. The Plan shall not confer upon any Participant any
right with respect to continuation of an employment or consulting relationship
with the Company, nor shall it interfere in any way with such Participant's
right or the Company's right to terminate the employment or consulting
relationship at any time for any reason.
6.    Term of Plan. The Plan shall become effective upon its adoption by the
Board of Directors. The Plan shall remain effective until terminated under
Section 14 of the Plan, provided that no Option shall be granted hereunder more
than ten (10) years after adoption of the Plan by the Board.
7.    Term of Option. The term of each Option shall be the term stated in the
Option Agreement; provided that the term shall be no more than one hundred
twenty (120) months from the date of grant thereof or such shorter term as may
be provided in the Option Agreement and provided further that, in the case of an
Incentive Stock Option granted to a person who at the time of such grant is a
Ten Percent Holder, the term of the Option shall be five (5) years from the date
of grant thereof or such shorter term as may be provided in the Option
Agreement.
8.    Option Exercise Price and Consideration.
(a)    Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be such price as is determined by the
Administrator and set forth in the Option Agreement, but shall be subject to the
following:
(i)    In the case of an Incentive Stock Option
(A)    granted to an Employee who at the time of grant is a Ten Percent Holder,
the per Share exercise price shall be no less than one hundred ten percent
(110%) of the Fair




--------------------------------------------------------------------------------




Market Value per Share on the date of grant; or
(B)    granted to any other Employee, the per Share exercise price shall be no
less than one hundred percent (100%) of the Fair Market Value per Share on the
date of grant.
(ii)    In the case of a Nonstatutory Stock Option
(A)    granted on any date on which the Common Stock is not a Listed Security,
the per Share exercise price shall be no less than the price per Share required
by the Applicable Laws and, if there is no such requirement, shall be such price
as is determined by the Administrator; or
(B)    granted on any date on which the Common Stock is a Listed Security to any
eligible person, the per share Exercise Price shall be such price as determined
by the Administrator provided that if such eligible person is, at the time of
the grant of such Option, a Named Executive of the Company, the per share
Exercise Price shall be no less than one hundred percent (100%) of the Fair
Market Value on the date of grant if such Option is intended to qualify as
performance-based compensation under Section 162(m) of the Code.
(iii)    Notwithstanding the foregoing, Options may be granted with a per Share
exercise price other than as required above pursuant to a merger or other
Corporate Transaction; provided, however, that for any Nonstatutory Stock Option
which is subject to Code Section 409A because it is granted with a per Share
exercise price that is less than one hundred percent (100%) of the Fair Market
Value per Share as of the date of grant, the Option Agreement shall contain such
provisions as necessary to comply with Code Section 409A.
(b)    Permissible Consideration. The consideration to be paid for the Shares to
be issued upon exercise of an Option, including the method of payment, shall be
determined by the Administrator (and, in the case of an Incentive Stock Option,
shall be determined at the time of grant) and may consist entirely of (1) cash;
(2) check; (3) cancellation of indebtedness; (4) other Shares that have a Fair
Market Value on the date of surrender equal to the aggregate exercise price of
the Shares as to which the Option is exercised, provided that in the case of
Shares acquired, directly or indirectly, from the Company, such Shares must have
been owned by the Optionee for more than six (6) months on the date of surrender
(or such other period as may be required to avoid the Company's incurring an
adverse accounting charge); (5) if, as of the date of exercise of an Option the
Company then is permitting employees to engage in a “same-day sale” cashless
brokered exercise program involving one or more brokers, through such a program
that complies with the Applicable Laws (including without limitation the
requirements of Regulation T and other applicable regulations promulgated by the
Federal Reserve Board) and that ensures prompt delivery to the Company of the
amount required to pay the exercise price and any applicable withholding taxes;
or (6) any combination of the foregoing methods of payment. In making its
determination as to the type of consideration to accept, the Administrator shall
consider if acceptance of such consideration may be reasonably expected to
benefit the Company and the Administrator may, in its sole discretion, refuse to
accept a particular form of consideration at the time of any Option exercise.
9.    Exercise of Option.
(a)    General.
(i)    Exercisability. Any Option granted hereunder shall be exercisable at such
times and under such conditions as determined by the Administrator, consistent
with the terms of the Plan and reflected in the Option Agreement, including
vesting requirements and/or performance criteria with




--------------------------------------------------------------------------------




respect to the Company and/or the Optionee; provided however that, if required
under the Applicable Laws, the Option (or Shares issued upon exercise of the
Option) shall comply with the requirements of Section 260.140.41 of the Rules of
the California Corporations Commissioner. Unless otherwise expressly provided in
any Option Agreement memorializing any Option granted hereunder, in the event of
a Change of Control, (A) all then outstanding Options shall be deemed to have
immediately vested so that, as of the Change of Control, all Options shall be
immediately exercisable in full and (B) as to any Shares issued upon exercise of
any Options granted hereunder, which Shares are, as of the consummation of the
Change of Control, then subject to a right of repurchase in favor of the Company
because the Optionee thereunder is not then fully vested in such Shares (the
“Repurchase Option”), all such Repurchase Options shall expire with respect to
one hundred percent (100%) of the shares of Common Stock then subject to such
Repurchase Options.
(ii)    Leave of Absence. The Administrator shall have the discretion to
determine whether and to what extent the vesting of Options shall be tolled
during any unpaid leave of absence; provided, however, that in the absence of
such determination, vesting of Options shall be tolled during any such unpaid
leave (unless otherwise required by the Applicable Laws). In the event of
military leave, vesting shall toll during any unpaid portion of such leave,
provided that, upon a Participant's returning from military leave (under
conditions that would entitle him or her to protection upon such return under
the Uniform Services Employment and Reemployment Rights Act), he or she shall be
given vesting credit with respect to Options to the same extent as would have
applied had the Participant continued to provide services to the Company
throughout the leave on the same terms as he or she was providing services
immediately prior to such leave.
(iii)    Minimum Exercise Requirements. An Option may not be exercised for a
fraction of a Share. The Administrator may require that an Option be exercised
as to a minimum number of Shares, provided that such requirement shall not
prevent an Optionee from exercising the full number of Shares as to which the
Option is then exercisable.
(iv)    Procedures for and Results of Exercise. An Option shall be deemed
exercised when written notice of such exercise has been given to the Company in
accordance with the terms of the Option by the person entitled to exercise the
Option and the Company has received full payment for the Shares with respect to
which the Option is exercised. Full payment may, as authorized by the
Administrator, consist of any consideration and method of payment allowable
under Section 8(b) of the Plan, provided that the Administrator may, in its sole
discretion, refuse to accept any form of consideration at the time of any Option
exercise.
(v)    Rights as Stockholder. Until the issuance of the Shares (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the stock
certificate is issued, except as provided in Section 12 of the Plan.
(b)    Termination of Employment or Consulting Relationship. Except as otherwise
set forth in this Section 9(b), the Administrator shall establish and set forth
in the applicable Option Agreement the terms and conditions upon which an Option
shall remain exercisable, if at all, following termination of an Optionee's
Continuous Service Status, which provisions may be waived or modified by the
Administrator at any time. Unless the Administrator otherwise provides in the
Option Agreement, to the extent that the Optionee is not vested in Optioned
Stock at the date of termination of his or her Continuous Service Status, or if
the Optionee (or other person entitled to exercise the Option) does not




--------------------------------------------------------------------------------




exercise the Option to the extent so entitled within the time specified in the
Option Agreement or below (as applicable), the Option shall terminate and the
Optioned Stock underlying the unexercised portion of the Option shall revert to
the Plan. In no event may any Option be exercised after the expiration of the
Option term as set forth in the Option Agreement (and subject to Section 7).
The following provisions (1) shall apply to the extent an Option Agreement does
not specify the terms and conditions upon which an Option shall terminate upon
termination of an Optionee's Continuous Service Status, and (2) establish the
minimum post-termination exercise periods that may be set forth in an Option
Agreement:
(i)    Termination other than for Cause or upon Disability or Death. In the
event of termination of Optionee's Continuous Service Status other than under
the circumstances set forth in subsections (ii), (iii) and (iv) below, such
Optionee may exercise an Option for ninety (90) days following such termination,
or such longer period of time as specified in the Option Agreement, and in the
case of an Incentive Stock Option, in no event later than the earlier of
three (3) months after the date of termination and the expiration of the term of
the Option as set forth in the Option Agreement, in each case to the extent the
Optionee was vested in the Optioned Stock as of the date of such termination. No
termination shall be deemed to occur and this Section 9(b)(i) shall not apply if
(A) the Optionee is a Consultant who becomes an Employee, or (B) the Optionee is
an Employee who becomes a Consultant.
(ii)    Disability of Optionee. In the event of termination of an Optionee's
Continuous Service Status as a result of his or her Disability, such Optionee
may exercise an Option at any time within one (1) year following such
termination to the extent the Optionee was vested in the Optioned Stock as of
the date of such termination.
(iii)    Death of Optionee. In the event of the death of an Optionee during the
period of Continuous Service Status since the date of grant of the Option, or
within three (3) months following termination of Optionee's Continuous Service
Status, the Option may be exercised by Optionee's estate or by a person who
acquired the right to exercise the Option by bequest or inheritance at any time
within twelve (12) months following the date of death, but only to the extent
the Optionee was vested in the Optioned Stock as of the date of death or, if
earlier, the date the Optionee's Continuous Service Status terminated.
(iv)    Termination for Cause. In the event of termination of the Optionee's
Continuous Service Status for Cause, unless otherwise provided in an Option
Agreement, each Option held by such Optionee shall terminate effective as of the
termination of the Optionee's Continuous Service Status and be of no further
force or effect.
(c)    Buyout Provisions. The Administrator may at any time offer to buy out for
a payment in cash or Shares an Option previously granted under the Plan based on
such terms and conditions as the Administrator shall establish and communicate
to the Optionee at the time that such offer is made.
10.    Taxes.
(a)    As a condition of the grant, vesting or exercise of an Option granted
under the Plan, the Participant (or in the case of the Participant's death, the
person exercising the Option) shall make such arrangements as the Administrator
may require for the satisfaction of any applicable federal, state, local or
foreign withholding tax obligations that may arise in connection with such
grant, vesting or exercise of the Option or the issuance of Shares. The Company
shall not be required to issue any Shares under the Plan




--------------------------------------------------------------------------------




until such obligations are satisfied. If the Administrator allows the
withholding or surrender of Shares to satisfy a Participant's tax withholding
obligations under this Section 10 (whether pursuant to Section 10(c), (d) or
(e), or otherwise), the Administrator shall not allow Shares to be withheld in
an amount that exceeds the minimum statutory withholding rates for federal and
state tax purposes, including payroll taxes.
(b)    In the case of an Employee and in the absence of any other arrangement,
the Employee shall be deemed to have directed the Company to withhold or collect
from his or her compensation an amount sufficient to satisfy such tax
obligations from the next payroll payment otherwise payable after the date of an
exercise of the Option.
(c)    This Section 10(c) shall apply only after the date, if any, upon which
the Common Stock becomes a Listed Security. In the case of a Participant other
than an Employee (or in the case of an Employee where the next payroll payment
is not sufficient to satisfy such tax obligations, with respect to any remaining
tax obligations), in the absence of any other arrangement and to the extent
permitted under the Applicable Laws, the Participant shall be deemed to have
elected to have the Company withhold from the Shares to be issued upon exercise
of the Option that number of Shares having a Fair Market Value determined as of
the applicable Tax Date (as defined below) equal to the amount required to be
withheld. For purposes of this Section 10, the Fair Market Value of the Shares
to be withheld shall be determined on the date that the amount of tax to be
withheld is to be determined under the Applicable Laws (the “Tax Date”).
(d)    If permitted by the Administrator, in its discretion, a Participant may
satisfy his or her tax withholding obligations upon exercise of an Option by
surrendering to the Company Shares that have a Fair Market Value determined as
of the applicable Tax Date equal to the amount required to be withheld. In the
case of shares previously acquired from the Company that are surrendered under
this Section 10(d), such Shares must have been owned by the Participant for more
than six (6) months on the date of surrender (or such other period of time as is
required for the Company to avoid adverse accounting charges).
(e)    Any election or deemed election by a Participant to have Shares withheld
to satisfy tax withholding obligations under Section 10(c) or (d) above shall be
irrevocable as to the particular Shares as to which the election is made and
shall be subject to the consent or disapproval of the Administrator. Any
election by a Participant under Section 10(d) above must be made on or prior to
the applicable Tax Date.
(f)    In the event an election to have Shares withheld is made by a Participant
and the Tax Date is deferred under Section 83 of the Code because no election is
filed under Section 83(b) of the Code, the Participant shall receive the full
number of Shares with respect to which the Option is exercised but such
Participant shall be unconditionally obligated to tender back to the Company the
proper number of Shares on the Tax Date.
11.    Non-Transferability of Options.
(a)    General. Except as set forth in this Section 11, Options may not be sold,
pledged, assigned, hypothecated, transferred or disposed of in any manner other
than by will or by the laws of descent or distribution. The designation of a
beneficiary by an Optionee will not constitute a transfer. An Option may be
exercised, during the lifetime of the holder of an Option, only by such holder
or a transferee permitted by Section 9 or this Section 11.




--------------------------------------------------------------------------------




(b)    Limited Transferability Rights. Notwithstanding anything else in this
Section 11, and subject to Applicable Laws, the Administrator may in its
discretion grant Nonstatutory Stock Options that may be transferred by
instrument to an inter vivos or testamentary trust in which the Options are to
be passed to beneficiaries upon the death of the trustor (settlor) or by gift or
pursuant to domestic relations orders to “Immediate Family Members” (as defined
below) of the Optionee. “Immediate Family Member” means any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law (including adoptive relationships), any person
sharing the Optionee's household (other than a tenant or employee), a trust in
which these persons have more than fifty percent (50%) of the beneficial
interest, a foundation in which these persons (or the Optionee) control the
management of assets, and any other entity in which these persons (or the
Optionee) own more than fifty percent (50%) of the voting interests.
12.    Adjustments Upon Changes in Capitalization, Merger or Certain Other
Transactions.
(a)    Changes in Capitalization. Subject to any action required under
Applicable Laws by the stockholders of the Company, the number of Shares covered
by each outstanding award and the number of Shares that have been authorized for
issuance under the Plan but as to which no awards have yet been granted or that
have been returned to the Plan upon cancellation or expiration of an award, as
well as the price per Share covered by each such outstanding award, shall be
proportionately adjusted for any increase or decrease in the number of issued
Shares resulting from a stock split, reverse stock split, stock dividend,
combination, recapitalization or reclassification of the Common Stock, or any
other distribution of the Company's equity securities or increase or decrease in
the number of issued Shares effected without receipt of consideration by the
Company; provided, however, that conversion of any convertible securities of the
Company shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Administrator, whose
determination in that respect shall be final, binding and conclusive. Except as
expressly provided herein, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of Shares subject to an award.
(b)    Dissolution or Liquidation. In the event of the dissolution or
liquidation of the Company, each Option will terminate immediately prior to the
consummation of such action, unless otherwise determined by the Administrator.
(c)    Corporate Transaction. In the event of a Corporate Transaction (including
without limitation a Change of Control), each outstanding Option shall be
assumed or an equivalent option or right shall be substituted by such successor
corporation or a parent or subsidiary of such successor corporation (the
“Successor Corporation”), unless the Successor Corporation does not agree to
assume the award or to substitute an equivalent option or right, in which case
such Option shall terminate upon the consummation of the transaction.
For purposes of this Section 12(c), an Option shall be considered assumed,
without limitation, if, at the time of issuance of the stock or other
consideration upon a Corporate Transaction or a Change of Control, as the case
may be, each holder of an Option would be entitled to receive upon exercise of
the award the same number and kind of shares of stock or the same amount of
property, cash or securities as such holder would have been entitled to receive
upon the occurrence of the transaction if the holder had been, immediately prior
to such transaction, the holder of the number of Shares covered by the Option at
such time (after giving effect to any adjustments in the number of Shares
covered by the Option as provided for in this Section 12); provided that if such
consideration received in the transaction is not solely common stock of the
Successor Corporation, the Administrator may, with the consent of the




--------------------------------------------------------------------------------




Successor Corporation, provide for the consideration to be received upon
exercise of the award to be solely common stock of the Successor Corporation
equal to the Fair Market Value of the per Share consideration received by
holders of Common Stock in the transaction.
(d)    Certain Distributions. In the event of any distribution to the Company's
stockholders of securities of any other entity or other assets (other than
dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Administrator may, in its discretion,
appropriately adjust the price per Share covered by each outstanding Option to
reflect the effect of such distribution.
13.    Time of Granting Options. The date of grant of an Option shall, for all
purposes, be the date on which the Administrator makes the determination
granting such Option, or such other date as is determined by the Administrator,
provided that in the case of any Incentive Stock Option, the grant date shall be
the later of the date on which the Administrator makes the determination
granting such Incentive Stock Option or the date of commencement of the
Optionee's employment relationship with the Company. Notice of the determination
shall be given to each Service Provider to whom an Option is so granted within a
reasonable time after the date of such grant.
14.    Amendment and Termination of the Plan.
(a)    Authority to Amend or Terminate. The Board may at any time amend, alter,
suspend or discontinue the Plan, but no amendment, alteration, suspension or
discontinuation (other than an adjustment pursuant to Section 12 above) shall be
made that would materially and adversely affect the rights of any Optionee under
any outstanding grant, without his or her consent. In addition, to the extent
necessary and desirable to comply with the Applicable Laws, the Company shall
obtain stockholder approval of any Plan amendment in such a manner and to such a
degree as required.
(b)    Effect of Amendment or Termination. Except as to amendments which the
Administrator has the authority under the Plan to make unilaterally, no
amendment or termination of the Plan shall materially and adversely affect
Options already granted, unless mutually agreed otherwise between the Optionee
and the Administrator, which agreement must be in writing and signed by the
Optionee or holder and the Company.
15.    Conditions Upon Issuance of Shares. Notwithstanding any other provision
of the Plan or any agreement entered into by the Company pursuant to the Plan,
the Company shall not be obligated, and shall have no liability for failure, to
issue or deliver any Shares under the Plan unless such issuance or delivery
would comply with the Applicable Laws, with such compliance determined by the
Company in consultation with its legal counsel. As a condition to the exercise
of an Option, the Company may require the person exercising the award to
represent and warrant at the time of any such exercise that the Shares are being
purchased only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation is required by law. Shares issued upon exercise of awards granted
prior to the date on which the Common Stock becomes a Listed Security shall be
subject to a right of first refusal in favor of the Company pursuant to which
the Participant will be required to offer Shares to the Company before selling
or transferring them to any third party on such terms and subject to such
conditions as is reflected in the applicable Option Agreement.
16.    Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.




--------------------------------------------------------------------------------




17.    Agreements. Options shall be evidenced by Option Agreements in such
form(s) as the Administrator shall from time to time approve.
18.    Stockholder Approval. If required by the Applicable Laws, continuance of
the Plan shall be subject to approval by the stockholders of the Company within
twelve (12) months before or after the date the Plan is adopted. Such
stockholder approval shall be obtained in the manner and to the degree required
under the Applicable Laws.
19.    409A Compliance. The Company intends that this Plan shall comply with
Code Section 409A to the extent that statute applies to any Option granted
hereunder, but nothing in this Plan or in any Option Agreement governed by this
Plan shall constitute a guarantee of such compliance nor of any particular tax
treatment of any such award. The Company, the Board (and its members
individually), the Administrator (and its members individually), and all
shareholders, officers, parents, subsidiaries, affiliates, successors, assigns
and representatives of the Company shall have no liability to any person
claiming any interest in or rights under any Option granted under the Plan for
any taxes, interest, penalties or damages resulting from any non-compliance with
Code Section 409A, nor for any cost or expense (including the fees of attorneys
or other professional advisors) incurred by any such person in connection with
any determination whether a violation of Code Section 409A occurred or in
connection with contesting, paying or settling any claim relating to such a
determination or violation.




